ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 28 July 2022 has been entered and considered. Claims 1, 6, 11, 16, and 20 have been amended. Claims 2-3 and 12-13 have been canceled. By way of Examiner’s Amendment, claim 16 is further amended herein. Claims 1, 4-11, and 14-20, all the claims pending in the application, are allowed. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 6, 11, 16 and 20, the rejections under 35 USC 112 are withdrawn.

Prior Art Rejections
Independent claims 1 and 11 have been amended to incorporate the allowable features of claims 3 and 13, respectively. Independent claim 20 has been amended analogously. Accordingly, the previously applied prior art rejections are withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Yalei Sun (Reg. No. 57,765), on 22 August 2022.
The application has been amended as follows: 

16. (Currently Amended) The computing device according to claim 11, wherein the plurality of operations further comprise: 
obtaining an unclassified special-purpose image set determined in accordance with a determination that the machine learning model fails in classifying the unclassified special-purpose images; 
clustering the special-purpose image set, to obtain a special-purpose image subset; 
determining a classification label corresponding to the special-purpose image subset; and 
retraining the machine learning model according to the special-purpose image subset and the corresponding classification label, and the sample set of special-purpose images and the corresponding classification label.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 1, 11, and 20 recite, in some variation: obtaining a machine learning model through training according to a general-purpose image training set, wherein the machine learning model comprises one or more model parameters; determining a sample set of special-purpose images and a corresponding classification label, further including: obtaining a representative special-purpose image corresponding to the classification label and an image feature of the representative special-purpose image from an intermediate layer in the machine learning model; and determining, according to similarities between the image feature of the representative special-purpose image and corresponding image features of the special-purpose images in a special-purpose image library generated by the intermediate layer in the machine learning model, a set of special-purpose images whose similarity to the representative special-purpose image exceeds a predefined threshold as the sample set of special-purpose images corresponding to the classification label; inputting the sample set of special-purpose images to the machine learning model, to obtain an intermediate classification result for the corresponding classification label; 031384-5918-US7 Response to Non-Final Office Actionadjusting the model parameters of the machine learning model according to a difference between the intermediate classification result and the classification label; and repeating the inputting and adjusting steps until that a training stop condition is met, to obtain the machine learning model with the adjusted model parameters. The cited art of record does not teach or suggest such a combination of features. 
Ng, the closest prior art of record, is directed to training and operating a convolutional neural network CNN. In particular, Ng discloses obtaining a CNN pre-trained with a large image dataset of generic objects, then fine-tuning the pre-trained weights of the CNN by inputting smaller datasets FER-2103 and EmotiW into the CNN. Each image in the datasets is labeled with a facial expression label: “Angry”, “Disgusted”, “Fear”, “Happy”, “Neutral”, “Sad” and “Surprised” and the output of the CNN in response to the input training data is a label prediction. 
However, Ng does not teach or suggest that the adjusting of the weights is performed according to a difference between the intermediate classification result and the classification label; and repeating the inputting and adjusting steps until that a training stop condition is met, to obtain the machine learning model with the adjusted model parameters, as required by the independent claims. Ng also fails to teach or suggest obtaining a representative special-purpose image corresponding to the classification label and an image feature of the representative special-purpose image from an intermediate layer in the machine learning model; and determining, according to similarities between the image feature of the representative special-purpose image and corresponding image features of the special-purpose images in a special-purpose image library generated by the intermediate layer in the machine learning model, a set of special-purpose images whose similarity to the representative special-purpose image exceeds a predefined threshold as the sample set of special-purpose images corresponding to the classification label, as recited in the independent claims. 
Xu, like Ng, is directed to training a convolutional neural network by adjusting weights thereof using training images that include an image and a corresponding ground truth label. In particular, Xu discloses that the CNN model training comprises comparing the estimated label output by the CNN with the ground truth label of the image. Xu further discloses that the CNN model training is performed iteratively until a stopping criteria is met. 
However, even if the teachings of Ng and Xu were combined, the combination would fail to teach or suggest obtaining a representative special-purpose image corresponding to the classification label and an image feature of the representative special-purpose image from an intermediate layer in the machine learning model; and determining, according to similarities between the image feature of the representative special-purpose image and corresponding image features of the special-purpose images in a special-purpose image library generated by the intermediate layer in the machine learning model, a set of special-purpose images whose similarity to the representative special-purpose image exceeds a predefined threshold as the sample set of special-purpose images corresponding to the classification label, as recited in the independent claims.
Sakimura, like Ng, is directed to machine learning classification of images. Sakimura discloses selecting a representative learning image of a particular class, and calculating a degree of similarity or dissimilarity between the representative learning image and learning image candidates. Images that meet a threshold for the degree of similarity or dissimilarity are selected as learning images of the particular class. 
However, Sakimura is silent about determining the similarities between the representative learning image and learning image candidates using features generated by an intermediate layer of the machine learning model.  That is, even if the teachings of Ng and Xu were combined with the teachings of Sakimura, the combination would fail to teach or suggest obtaining an image feature of the representative special-purpose image from an intermediate layer in the machine learning model; and determining, according to similarities between the image feature of the representative special-purpose image and corresponding image features of the special-purpose images in a special-purpose image library generated by the intermediate layer in the machine learning model, a set of special-purpose images whose similarity to the representative special-purpose image exceeds a predefined threshold as the sample set of special-purpose images corresponding to the classification label, as recited in the independent claims.
Han (U.S. Patent Application Publication No. 2017/0124428), like Ng, is directed to training a machine learning recognizer. Han discloses comparing values from intermediate layers of the machine learning recognizer after inputting an input image with values from the intermediate layers of the machine learning recognizer stored in memory in association with a registered image in order to validate a shared matching object in the input image and the registered image. 
Although Han contemplates comparing values from an intermediate layer of a machine learning model, Han’s system performs the comparison in order to authenticate a face in an input image. Stated another way, Han’s system has already been trained and is using the comparison in a testing phase of the already trained network. Han is silent about selecting a sample set of special-purpose images used to further train the network, let alone performing the intermediate layer value comparison for this purpose. Therefore, even if the teachings of Han were combined with those of Ng, Xu, and Sakimura, the combination would fail to teach or suggest obtaining an image feature of the representative special-purpose image from an intermediate layer in the machine learning model; and determining, according to similarities between the image feature of the representative special-purpose image and corresponding image features of the special-purpose images in a special-purpose image library generated by the intermediate layer in the machine learning model, a set of special-purpose images whose similarity to the representative special-purpose image exceeds a predefined threshold as the sample set of special-purpose images corresponding to the classification label, as recited in the independent claims.
Because the cited art of record does not teach or suggest each and every feature of independent claims 1, 11, and 20, these claims are allowed. Claims 4-10 are allowed by virtue of their dependency on claim 1. Claims 14-19 are allowed by virtue of their dependency on claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663